Filed 7/26/22 N.F. v. Superior Court CA5



                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    N.F.,
                                                                                             F084376
             Petitioner,
                                                                              (Super. Ct. No. 21CEJ300246)
                    v.

    THE SUPERIOR COURT OF FRESNO                                                          OPINION
    COUNTY,

             Respondent;

    FRESNO COUNTY DEPARTMENT OF
    SOCIAL SERVICES,

             Real Party in Interest.



                                                   THE COURT *
            ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Kimberly J.
Nystrom-Geist, Judge.
            N.F., in pro. per., for Petitioner.
            No appearance for Respondent.
            Daniel C. Cederborg, County Counsel, and Adriana Mendoza-Gurrola, Deputy
County Counsel, for Real Party in Interest.
                                                        -ooOoo-

*           Before Levy, Acting P. J., Snauffer, J. and DeSantos, J.
       N.F. (mother), in propria persona, seeks an extraordinary writ from the juvenile
court’s May 11, 2022, order issued at a contested jurisdictional/dispositional hearing
adjudging her then 11-month-old daughter, A.F., a dependent child because of severe
physical abuse A.F. sustained while in mother’s care, denying mother reunification
services and setting a Welfare and Institutions Code section 366.26 hearing 1 for
August 23, 2022. Mother does not challenge the court’s jurisdictional findings and
dispositional orders. Instead, she contends the juvenile court abused its discretion in not
continuing reunification services to the 18-month review hearing and asks for a stay in
the proceedings until the matter is resolved on appeal. We dismiss mother’s petition,
concluding she failed to assert juvenile court error under California Rules of Court,
rule 8.4522 and deny her request for a stay.
                    PROCEDURAL AND FACTUAL SUMMARY
       One-month-old A.F. (the baby) presented to the emergency room on July 3, 2021,
with bruising on her face, chest, mid-back, and arm. Further evaluation revealed multiple
bilateral rib fractures of varying age, a left pulmonary contusion and left hemothorax.
The fractures and laboratory test results were indicative of blunt force trauma and child
abuse. The baby was admitted to the hospital where she remained for three days. Testing
for a bone-related deficiency and/or a genetic disorder was normal.
       Mother and her boyfriend, E.M., the baby’s father, lived with the maternal
grandparents, a maternal aunt and her two children and a maternal uncle. 3 Mother
noticed bruising on the baby’s chest on July 1, 2021, and showed them to the maternal
grandmother. They thought the bruises were a birth mark or marks made when mother
breastfed. On the early morning of July 3, mother noticed bruising by the baby’s eye.


1      Statutory references are to the Welfare and Institutions Code.
2      Rule references are to the California Rules of Court.
3      Father also filed a writ petition in our case No. F084391.


                                               2.
She fed the baby and went back to sleep. When she woke up several hours later, she
discussed the bruises with the grandmother and they decided she should take the baby to
the hospital. Mother and E.M. (father) took the baby to the hospital. She was their
first child.
        Mother denied hurting the baby or observing anyone else hurt her. She and father
were the primary caregivers, although she left the baby with the maternal grandmother
for about two hours the week before while she and father went to the store. She had no
concerns about father or her mother caring for the baby. Mother denied using drugs or
alcohol during her pregnancy. She had a normal vaginal delivery and received prenatal
care. She did not suffer from postpartum depression or anxiety. There was no domestic
violence in her relationship with father, including hitting and yelling. Neither of them
were working.
        The Fresno County Department of Social Services (department) took the baby into
protective custody and placed her in foster care upon her d ischarge from the hospital.
She was subsequently placed with her paternal grandmother.
        The department filed a dependency petition, alleging the baby came within the
juvenile court’s jurisdiction under section 300, subdivisions (a) (serious physical harm),
(b)(1) (failure to protect), (e) (severe physical abuse), and (i) (cruelty) because she
sustained serious injuries consistent with child abuse while in the care of her parents. As
supporting facts, the department listed the baby’s injuries: bruising on her chest, near her
left eye, cheekbone and jawbone, multiple rib fractures of varying age, “left pulmonary
contusion (bruise of the lung), hemothorax on the left (collection of blood in the space
between the chest wall and the lung),” and “elevated troponin (protein found in the
muscles of the heart).” Neither parent could explain how the injuries occurred.
        The juvenile court ordered the baby detained, offered mother random drug testing,
and ordered twice weekly supervised visitation. A hearing on jurisd iction and disposition
was conducted as a contested hearing over several sessions in April and May 2022. The

                                              3.
department recommended the juvenile court sustain the petition and deny the parents
reunification services under section 361.5, subdivision (b)(5) and (6).4 Pending the
hearing, mother completed a 12-week parenting class and a first aid class for children.
She was evaluated for but did not need substance abuse or mental health treatment. She
began drug testing in August 2021 and tested positive for creatinine in August through
October 2021 and January 2022. She began individual counseling in August 2021 to deal
with the abuse of the baby and loss of custody. In August 2021, she reported that father
moved out of the home and they were no longer an intact couple. The parents regularly
visited the baby and visits went well. Prior to their separation, they visited the baby
together.
       Dr. Sindhura Kodali, a child advocacy physician and pediatric hospitalist, testified
she was consulted about the baby’s injuries and was “absolutely certain” that her injuries
were due to nonaccidental trauma. Rib fractures are painful because the nerve bundles
run along the bottom of each rib. The baby would cry in pain upon injury. Rib fractures
usually healed without treatment. The baby’s injuries suggested forceful squeezing and
potentially some blunt force trauma to the chest. The bruising on her chest, the
hemothorax, the pulmonary contusions and the rib fractures could have happened at the
same time.



4       Section 361.5, subdivision (b)(5) provides that family reunification services need
not be provided when the juvenile court finds by clear and convincing evidence “[t]hat
the child was brought within the jurisdiction of the court under [section 300,
subdivision (e)] because of the conduct of that parent or guardian.” Section 361.5,
subdivision (b)(6)(A) allows for the denial of reunification services when the court
adjudges the child a dependent under any subdivision of section 300 as a result of severe
physical harm and the court makes a factual finding that it would not benefit the child to
pursue reunification services with the offending parent.




                                             4.
          Dr. Judith Casas, mother’s therapist, testified she was working with mother as a
potential abuser. She could not suggest any additional services that would help her
improve her parenting. She believed mother had made progress in working on her
depression and guilt for not recognizing signs that the baby had been hurt.
          Father testified he had no idea how the baby sustained the injuries but believed
someone in mother’s family injured her, although he did not know who and he and
mother were her primary caregivers. He considered telling the police that he injured the
baby, thinking that the baby would be returned to them if he took the blame. However,
mother’s family advised him not to confess to something he did not do. He denied any
violence in his relationship with mother but admitted yelling at her.
          The maternal grandfather testified he never observed father with the baby but
heard the baby cry when father changed her. He also heard father scolding the baby and
told mother not to let him change her. However, mother allowed father to continue
changing the baby.
          Francisco M., mother’s older brother, testified he and the parents slept in adjacent
bedrooms. Whenever mother left the baby in the room with father, he heard the baby cry
in “severe anguish.” When that happened, he also heard the volume on the television
increase and shuffling, mumbling or light singing. It seemed to him they were trying to
muffle the sound of the baby crying. He never talked to mother about what he heard. It
was a “huge red flag” when the father suggested he turn himself in. Francisco did not
believe mother could have hurt the baby but believed father may have. No one else in the
family could have harmed the baby because they were never alone with her.
          Mother’s brother, Jorge M., testified he did not perceive father’s suggestion he
turn himself in as anything more than his desire to provide the mother some emotional
relief.
          Mother testified she talked to the pediatrician about the discoloration on the baby’s
chest. The pediatrician told her some babies have discoloration and that it would go

                                                5.
away on its own. She first noticed the facial bruising on July 1. She woke father to tell
him and he said, “ ‘What the F’ ” and went back to sleep. When she understood that the
baby had been injured, she realized that father caused her injuries. She did not fully
understand the baby’s injuries until she heard Kondali’s testimony. Mother also testified
father was physically violent with her during her pregnancy and she was afraid of him.
However, she never told her parents or doctors but told the social worker after they broke
up. She did not believe father would hurt the baby and was not concerned about him
taking care of her. In addition to completing a parenting class and participating in
therapy, she completed a domestic violence class.
       Father was recalled and denied mother’s allegations of domestic violence.
       Following testimony, the juvenile court struck the language “ ‘of varying age’ ”
from the allegations in light of Kodali’s testimony. The court adjudged the baby a
dependent child under section 300, subdivisions (a), (b), (e), and (i) as alleged in the
petition and denied the parents reunification services under section 361.5,
subdivision (b)(5) and (6).
       In ruling, the juvenile court found father was not credible, noting that he appeared
“disconnected and distant.” The court found mother credible in her emotional attachment
to the baby but not credible in her testimony that she did not understand the baby’s
injuries until she heard Kodali testify. The court also found mother’s testimony there was
domestic violence in her relationship with father lacked credibility because had that been
true, she had the opportunity to disclose that to the medical staff or social worker at the
hospital when father was not present. The court stated, “It is, in fact, quite clear from all
of the mother’s statements that she had every reason to know that at least the father posed
a risk [to] the child, as her own dad told her, and that she herself has seen and heard
circumstances that were highly suspicious in that the child was crying while under the
father’s care following after a loud noise.” The court also pointed out that, while Kodali
testified the rib fractures could have occurred at the same time, she was not asked

                                              6.
whether the bruises on the face and abdomen happened at the same time and the evidence
pointed to multiple injuries inflicted days apart. Mother first saw bruising on the baby’s
face on July 1 and then saw more bruising a couple of days later.
                                        DISCUSSION
       Mother contends the juvenile court erred in terminating reunification services
because the services provided, specifically the counseling services, were not reasonable.
The court should have, she argues, continued reunification services another eight months
to the 18-month review hearing. We conclude mother’s contention is fundamentally
flawed because reasonableness of services is not a cognizable issue from a
jurisdictional/dispositional hearing. A brief overview of dependency proceedings will
help explain why that is so.
Dependency Overview
       The goal of dependency proceedings is to protect the child from harmful parental
conduct while assisting the parent in resolving the underlying problem if possible. The
juvenile court derives its jurisdiction to exercise care and control of a minor child under
section 300 and its subdivisions. If the court finds, as it did here, that the child is
described under any of the subdivisions of section 300, the court conducts a dispositional
hearing to decide whether to remove the child from parental custody and order
reunification services. The court must order services for the parent unless it finds that
one of the circumstances listed in section 361.5, subdivision (b) applies. If the court finds
that any of the circumstances listed apply, the court must deny the parent reunification
services and set a section 366.26 hearing unless the court finds services would serve the
child’s best interest. If the court orders reunification services, it conducts periodic review
hearings to decide whether the child can be safely returned to parental custody and
whether to continue reunification efforts. In deciding whether to continue reunification
efforts, the court considers whether the services provided to the parent were reasonable
and whether the department made reasonable efforts to assist the parent in accessing and

                                               7.
completing them. A finding the services provided were not reasonable can be a basis for
continuing reunification services to the next review hearing.
       A parent seeking review of the juvenile court’s orders from the setting hearing
must, as mother did here, file an extraordinary writ petition in this court. The purpose of
such petitions is to allow the appellate court to achieve a substantive and meritorious
review of the juvenile court’s orders and findings issued at the setting hearing in advance
of the section 366.26 hearing. (§ 366.26, subd. (l)(4).)
       Rule 8.452 requires the petitioner to articulate a claim of error and support it by
citations to the record. (Rule 8.452(b).) Failure to do so renders the petition inadequate
in its content and we are not required to independently review the record for possible
error. (In re Sade C. (1996) 13 Cal.4th 952, 994.)
Application
       The hearing conducted in April and May 2022 was a jurisdictional/dispositional
hearing. The issues were whether there was sufficient evidence to support true findings
that the baby was a child described under section 300, subdivisions (a), (b), (e), and (i)
and whether there were grounds to deny mother reunification services under
section 361.5, subdivision (b)(5) and (6). The juvenile court found sufficient evidence to
exercise its dependency jurisdiction under all four subdivisions alleged and to deny
mother reunification services under subdivisions (b)(5) and (6) of section 361.5. Mother
does not challenge the court’s jurisdictional findings and denial of services orders.
       Instead, mother attempts to raise a reasonableness of services argument as if the
hearing was a review hearing. However, it was not a review hearing. Therefore, the
juvenile court did not make a reasonableness of services finding and mother does not
challenge the findings and orders that the court did make. Consequently, she failed to
comply with rule 8.452 by not asserting juvenile court error, which renders her writ
petition inadequate for review.



                                             8.
                                      DISPOSITION
       The petition for extraordinary writ is dismissed. This court’s opinion is final
forthwith as to this court pursuant to rule 8.490(b)(2)(A).




                                             9.